ALS District Version 6.2.2Líve                                https ://alsd-ecf.sso.dcn/cgi'binlDispatch.pl?   12 47   230263189 4l
               Case 1:19-mc-00014-JB-B Document 3-1 Filed 07/24/19 Page 1 of 1                   PageID #: 28

       Other Events
        1 :1   9-mc-00014-JB-B Strickland et al v. Broome

                                               U.S- Dietrict Court

                                    SOU'TTIERÌ{ DISTRICT OF            AII\BAMI\
       Notice of Electronic Filing

       The following transaction was entered on 7l24l2ÙLg at 10:04 AM CDT and filed on
       7124120L9
       Case      t{ane:          Strickland et aI v. Broome                                                                ':.r:,

       Caee      ll{unber:       1:19-mc'00014'JB-B
                                                                                                                           1.,f.1
                                                                                                                           .::: ..

                                                                                                                                 .l
       Filer:                                                                                                              ..
                                                                                                                           !.Jl
                                                                                                                           ,::1
       I)ocunent Dtumber:3                                                                                                  r.::¡

                                                                                                                             '::'f
       Docket      lbxt:                                                                                                    l:Lr1
                                                                                                                                *-l
                                                                                                                                .¡1"
       WRIT OF GARNISHMENT issued to Encore Rehabilitation Services, lnc. (2 copies to
       USM's office) (nah)                                                                                                      ..,'.,1
                                                                                                                                '::.J




       1:19-nc-OOOf4-JB-B l!ùotice hae been electronically mailed to:

       Gilbert L. Fontenot gus@maplesfontenot.com, betty@maplesfontenot.com,
       guslfl00@aol.com

       1:19-nc-OOO14-JB-B llùotice has been delivered" by other means tol

       The following document(s) are associated with this transaction:

       I)ocument description:Main Document
       Original filename:n/a
       Electronic document Stemp:
       ISTAMP dcecfstamp ID= 1 02649 1 878 lD ate=T I 241 z}tg) lFile Number=265 89 70 - 0
       I la2b367e606ce9e7f992c4f8}f0547d1ebbfbec96c4d663dgfO8e041ef55a8a532db
       5eb6b973 97 7 2df8039490888ec0b9dd435e7adgb5Ofbb6433ab023d7c L225ll




1of1                                                                                                           71241L9,10:06              AM
